Citation Nr: 1758578	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral eye disorder, to include entropion.

2. Entitlement to service connection for a skin disorder, to include chloracne and to include as secondary to exposure to herbicide agents in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1955 to January 1978. He was awarded a Purple Heart for wounds received in combat in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in July 2017, when the Board remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral entropion is related to in-service flash burns to the eyes.


CONCLUSION OF LAW

Bilateral entropion was incurred in service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(d) (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran claims that he has current eye disabilities that are related to a flash burn that he sustained from an in-service gas oven explosion.

There are eye examination reports in the service treatment records, but the records do not refer to the in-service injury described by the Veteran. The January 1955 enlistment report of medical history indicated no eye trouble and the enlistment examination revealed normal vision. On the October 1962 report of medical history the Veteran indicated eye trouble. There are many complaints of eye pain throughout the service treatment records.

In an October 2010 letter, Dr. J.B.S. noted a diagnosis of bilateral entropion, causing recurrent erosion.  Dr. J.B.S. further noted that in March 2010 he performed a bilateral entropion repair. He opined that there was a likelihood the bilateral entropion stemmed from the Veteran's original injury in 1959, following a gas explosion.

The Veteran was afforded a VA examination in September 2016. The examiner diagnosed bilateral blepharitis, mild cataracts, and vitreous floaters.  The examiner noted that cataracts and floaters are age related and not secondary to the gas explosion. The examiner further opined that the in-service gas explosion was not likely to cause or aggravate blepharitis. The examiner noted that there was no diagnosis for recurrent erosion due to facial flash burns because the condition had resolved, and there was no diagnosis of absence of tear ducts because there the Veteran exhibited no such pathology.  

The Veteran was afforded another VA examination in September 2017. The examiner diagnosed bilateral mild cataracts, mild blepharitis and status post entropion repair. The examiner noted that cataracts and blepharitis were separate conditions not related to service. The examiner opined that is was at least as likely as not that the Veteran's entropion was related to his original injury in service in 1958. The examiner further noted that the condition of entropion was repaired by successful surgery.

While the medical evidence is against a finding that cataracts, blepharitis, floaters or absence of tear ducts are related to any in-service injury, there are two positive medical opinions of record addressing whether the Veteran's bilateral entropion disability is related to service.  Indeed, Dr. J.B.S. corrected the disability through surgery during the appeal period in 2010 and indicated there was a likelihood the bilateral entropion stemmed from the Veteran's original injury in 1959, and the September 2017 VA examiner reviewed the claims file, reiterated the in-service findings, examined the Veteran, and also concluded that the bilateral entropion disability was related to service.  The Board finds no reason to call into question the findings of Dr. J.B.S. and the September 2017 VA examiner.

The only remaining issue relates to whether the Veteran's claimed in-service eye injury occurred. There is no contemporaneous evidence of the in-service eye injury described by the Veteran. However, absence of evidence is not in and of itself a basis for rejecting a Veteran's testimony regarding an in-service event, and the Veteran is competent to report such an injury. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Board finds the Veteran's statements are competent and credible.  The Veteran's claimed injury from a gas oven explosion is consistent with the circumstances of his service, given the buddy statement that described the responsibilities of a Junior Corpsman at the Naval Hospital Corpus Christie. 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, his service treatment records document complaints of eye pain throughout, and the VA examiner accepted the Veteran's account of his in-service eye injury as well.

Based on the above, the Board finds that the evidence, including the Veteran's competent and credible lay statements, supports the occurrence of in-service eye injury from flash burns. The fact that the September 2017 VA examiner's reasoned opinion was based in part on the assumption that this in-service eye injury occurred does not preclude the Board from relying on it or reduce its evidentiary value. See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by a veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran). Moreover, there is no contrary evidence in the record.

As the weight of the evidence reflects that the Veteran's bilateral entropion disability is related to service, service connection for that disability is granted. 38 C.F.R. § 3.303(d) (service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  


ORDER

Service connection for a bilateral entropion disability is granted.





REMAND

The Veteran seeks entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents in service. This claim was previously remanded by the Board in July 2017 for additional development. Unfortunately, the Board finds that further development must be undertaken before this claim can be adjudicated on the merits. 

In its July 2017 Remand, the Board directed that the Veteran be provided with a VA examination to determine the nature and etiology of any skin disease/disability that may be present, or was present, during or proximate to the claim. Specifically, the examiner was requested to opine as to whether it was at least as likely as not (50 percent or greater probability) that any skin condition (to include chloracne, seborrhea, SK's, and/or solar lentigines) began during service, or within one year of discharge therefrom, or was otherwise the result of his military service, to include conceded exposure to herbicide agents. 

Pursuant to the Board's Remand, the Veteran was provided with a VA skin diseases examination in July 2017, at which time he reported that dark spots appeared on the front of his legs in 1968-1969 and have stayed on his legs since that time. He also reported that the spots itched. Upon objective examination of the Veteran, the examiner diagnosed seborrheic keratosis on the bilateral anterior lower legs and described them as dry, scaly, circular lesions that varied in color from pink or red to dark brown. 

The examiner proceeded to opine that the Veteran's seborrheic keratoses were less likely than not incurred during service. The examiner arrived at this conclusion because most people develop seborrheic keratosis in middle age or later and the number of seborrheic keratosis tends to increase with age. The examiner further provided there was no association with Agent Orange and seborrheic keratosis as a presumptive diagnosis related to herbicide exposure. The examiner also noted that there was no evidence of any condition manifesting within a year of separation. Previous diagnoses rendered during the appeal period, such as chloracne and solar lentigines, were only discussed to note there was not enough evidence to render a diagnosis at the time of the July 2017 examination. No opinion was provided regarding these previous diagnoses during the appeal period and the likelihood they began in service, within a year of discharge therefrom, or were otherwise the result of his military service, to include due to his conceded exposure to herbicide agents.

According to 38 C.F.R. § 4.2, if a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. As such, the Board finds that an additional medical opinion should be obtained to determine the likely nature and etiology of his claimed skin disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a medical opinion addressing the likely nature and etiology of each skin disease/disability that was present during or proximate to the claim. The claims file must be made available, and reviewed by the physician. If the response requested below cannot be provided without physically examining the Veteran, such should be scheduled. 

After review of the claims file, the reviewing physician should identify all skin disorders found at any point during the course of the appeal (since 2009), including chloracne, seborrhea, SK's, and/or solar lentigines. Then, the reviewing physician should opine as to whether any skin disorder found (even if currently resolved) at least as likely as not (50 percent or greater probability) began during service, or within one year of discharge therefrom, or is otherwise the result of his military service, to include conceded exposure to herbicide agents therein.  

An opinion merely stating that any of the noted skin disorders are not on the list of presumptive diseases for herbicide exposure is not an adequate opinion regarding whether the Veteran's skin disorders are due to his herbicide exposure during military service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2. After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence. If the claim remains denied the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


